The Court had no jurisdiction. The suit is for a forfeiture, and not for testing the legality of a toll.
The only toll, as such, is the toll fixed by the Board, and the very fact that the defendant received more, shows it was no toll.
The Board is limited in its rates of toll. (Sec. 514, Civil Code. Should they exceed the maximum, any passenger might question its legality by an ■ action directly for that purpose ; should they rate below the minimum, the Company could, in like manner, test the question. But where the toll is legal, the ■amount received in excess of it may operate a forfeiture, but can in no way involve the legality of the toll.
The proper forum, is the Justice’s Court, and the action should be dismissed.
J M. Fulweiler and Hale & Craig, for the Respondent.
The jurisdiction of the District Court (see Sec. 57, Code Civil Pro.) extends “to all civil actions in which the subject of liti*491gation is capable of pecuniary estimation, which involve the title or possession of real estate, or the legality of any tax, impost, assessment, toll, etc.”
The legality of the rate of tolls, as-fixed by the Board, is not in question here; but the legality of the rate of tolls as demanded, exacted, and received by the appellant as tolls, is.
By the Couet :
The District Court had no jurisdiction of this case. It did not involve the legality of a toll within the meaning of art. 6, sec. 6, of the Constitution. It is not pretended that the rates of toll as fixed by the Board of Supervisors were illegal in any respect. The demand and recovery by the toll-gatherer of a larger amount than that fixed by the Board was not a collection of tolls, but an act of extortion, for which the statute prescribes certain penalties and consequences. The party aggrieved may sue for and recover the penalty in the proper Court, but the jurisdiction of the Court must be determined—as in the case of other money demand—by the amount claimed. The amount claimed was less than three hundred dollars.
Judgment reversed and cause remanded, with directions to sustain demurrer. Bemittitur forthwith.